FILED
                            NOT FOR PUBLICATION
                                                                               JAN 27 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TERRY DARRYL KITCHEN, Jr.,                       No.   14-70299

              Petitioner,

 v.
                                                 ORDER*
MARION SPEARMAN,

              Respondent.


                   Appeal from the United States District Court
                      for the Eastern District of California


                     Argued and Submitted December 12, 2014
                          Resubmitted January 27, 2017
                             San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

      The Application for Leave to File Second or Successive Petition, filed with

this court on February 3, 2014, is GRANTED.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.